EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas Kim on 11/17/21.

The application has been amended as follows: 

Claim 1:
Line 7: “surface” has been replaced with --structure--
Line 10: “the surface” has been replaced with --the structure--
Line 16: “the surface” has been replaced with --the structure--
Line 21: “coupled with the motor, and having a working length extending between” has been replaced with --the wire configured to be coupled with the motor and having a working length extending from--
Line 22: “surface” has been replaced with --structure--
Line 24: “an observer” has been replaced with --the observer--

Claim 9:
Line 4: “surface” has been replaced with --structure--

Claim 18:
Line 7: “a surface” has been replaced with --a structure--
Line 15: “the surface” has been replaced with --the structure--
Line 19: “included in” has been replaced with --included on--
Line 22: “the surface” has been replaced with --the structure--


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or fairly teach the combination of elements of the claimed invention. Specifically, the prior art does not disclose a mounting assembly for a roller shade comprising a frame, a shipping tube, and shade tube, wherein a sheet is configured to be wrapped around the shipping tube in transit and wrapped around the shade tube when the shade tube is supported by a mounting bracket; the mounting bracket having first and second perpendicular flat surfaces and a passage extending between the first and second flat surfaces through which a wire extends to be coupled with a motor, such that the mounting bracket and the motor obscure the wire from view. At least Brustor (BE 102011) discloses a mounting assembly for a roller shade comprising a shade tube, a sheet, and a mounting bracket having first and second perpendicular surfaces, wherein a passage for a wire is defined in the mounting bracket, but Brustor fails to disclose a distinct shipping tube on which the sheet is wound during transit. None of the prior art of record discloses all of the elements of the claimed invention, and one having ordinary skill in the art would not have been motivated to have combined the prior art as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/JERRY E REDMAN/Primary Examiner, Art Unit 3634